               Case 3:20-cv-01386-AGT Document 14 Filed 04/29/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SHARANYA MOHAN (NYRN 5027768)
   Assistant United States Attorney
 4 450 Golden Gate Avenue
   San Francisco, California 94102-3495
 5 Telephone: (415) 436-7198
   Fax: (415) 436-6748
 6 sharanya.mohan@usdoj.gov

 7 Attorneys for Defendant

 8
                                      UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN FRANCISCO DIVISION
11

12   ESHWAR CHANDRA CHIKKULIKERE RAJU,                             Case No. 3:20-cv-1386 (AGT)
     DANIEL SHIRES, VIVEK VERMA, RAMYA
13   NATARAJAN, CHIRAG NANDU, PRASANNA                             STIPULATION AND
     DABADE, ASHISH MOHAPATRA, UMANG LALIT                         ORDER TO EXTEND
14   SHAH, MEGHA CHAUDHRY, DIVYESH GANATRA,                        DEADLINES
     BHANU PRAKASH YADIKI, HANCHIPURA
15   RAMAIAH NATARAJ, PRACHI B. RAUT, SVETLANA
     KRYLOVA, AND HARSHA POOLA;
16
             Plaintiffs,
17
        v.
18
     KENNETH T. (KEN) CUCCINELLI, SENIOR
19   OFFICIAL PERFORMING THE DUTIES OF THE
     DIRECTOR, U.S. CITIZENSHIP AND IMMIGRATION
20   SERVICES,

21           Defendant.

22
             Plaintiffs, by and through their attorneys of record, and Defendant, by and through his attorneys
23
     of record, hereby stipulate, subject to the approval of the Court, to a three-week extension of time within
24
     which Defendant must serve a response to the amended complaint in the above-entitled action.
25
     Defendant will file his response on or before June 2, 2020.
26
             The parties further request a corresponding extension of the deadline for filing a summary
27

28

     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                               1
              Case 3:20-cv-01386-AGT Document 14 Filed 04/29/20 Page 2 of 3




 1 judgment motion under the Court’s Immigration Mandamus Procedural Order. Currently, if Plaintiffs

 2 have not filed a motion for summary judgment by 90 days after the complaint was filed, or May 24,

 3 2020, Defendant must file a motion for summary judgment by 120 days after the complaint was served,

 4 or July 11, 2020. In light of the requested extension for Defendant’s response to the complaint, the

 5 parties request that, if Plaintiffs have not filed a motion for summary judgment by June 15, 2020,

 6 Defendant must file his motion for summary judgment by August 3, 2020.

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                             2
                Case 3:20-cv-01386-AGT Document 14 Filed 04/29/20 Page 3 of 3




 1 DATED: April 28, 2020                                  Respectfully submitted,

 2                                                        DAVID L. ANDERSON
                                                          United States Attorney
 3
                                                           /s/ Sharanya Mohan
 4                                                        SHARANYA MOHAN
                                                          Assistant United States Attorney 1
 5
                                                          Attorney for Defendant
 6

 7                                                        /s/ Bradley Banias
                                                          BRADLEY BANIAS
 8
                                                          Attorney for Plaintiffs
 9
10
                                                     ORDER
11
            Pursuant to stipulation, IT IS SO ORDERED. Defendant’s response to the amended complaint is
12
     due by June 2, 2020. If Plaintiffs have not filed a motion for summary judgment by June 15, 2020,
13
     Defendant must file his motion for summary judgment by August 3, 2020.
14

15

16
                  29 2020
     DATED: April __,
17

18                                                        Alex G. Tse
                                                          United States Magistrate Judge
19

20

21

22

23

24

25

26

27          1
             I, Sharanya Mohan, hereby attest, in accordance with the Civil L.R. 5(i)(3), that the
     concurrence in the filing of this document has been obtained from the other signatories listed here.
28

     STIPULATION AND PROPOSED ORDER
     3:20-CV-1386 (AGT)                               3
